Case 8:20-cv-00342-VMC-CPT Document 21 Filed 05/26/20 Page 1 of 8 PageID 152




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   UNITED STATES OF AMERICA,

               Plaintiff,

   v.                                      Case No. 8:20-cv-342-T-33CPT

   CATHERINE N. MATTHIES,

             Defendant.
   ________________________________/

                                   ORDER

         This matter comes before the Court pursuant to the United

   States of America’s Motion for Summary Judgment (Doc. # 16),

   filed on May 4, 2020. Pro se Defendant Catherine N. Matthies

   responded on May 12, 2020 (Doc. # 18), and the United States

   replied on May 21, 2020. (Doc. # 20). For the reasons that

   follow, the Motion is granted.

   I.    Background

         On September 11, 1995, Matthies executed a promissory

   note to secure a Direct Consolidation loan from the United

   States Department of Education. (Doc. # 16-1; Doc. # 16-2).

   According    to    the   December       23,   2019,   Certificate   of

   Indebtedness, “[t]his loan was disbursed for $12,577.34 and

   $18.153.18 on 11/15/1995 through 11/29/1995 at a variable




                                       1
Case 8:20-cv-00342-VMC-CPT Document 21 Filed 05/26/20 Page 2 of 8 PageID 153




   rate of interest to be established annually.” (Doc. # 16-2 at

   2).

         In February 2006, Matthies applied for discharge of the

   debt with the Department of Education based on permanent

   disability. (Doc. # 16-5 at 3). The Department of Education

   requested additional information from Matthies’s doctor in

   March 2006, but the doctor never responded. (Id. at 2, 4-5).

   Because   the   doctor   never   provided    the   additional   needed

   information, the Department of Education denied the discharge

   request on June 5, 2006. (Id. at 2, 5).

         Subsequently, Matthies defaulted on the loan on March

   25, 2009. (Doc. # 16-2 at 2). Thus, “[p]ursuant to 34 C.F.R.

   § 685.202(b), a total of $19,457.62 in unpaid interest was

   capitalized and added to the principal balance.” (Id.). The

   Certificate of Indebtedness reflects that, as of December 23,

   2019, the balance owed by Matthies is $50,188.14 in principal

   and $33,700.11 in interest, with accruing interest “at the

   current rate of 5.460% and a daily rate of $7.50 through June

   30, 2020, and thereafter at such rate as the Department

   establishes     pursuant   to    Section    455(b)   of   the   Higher

   Education Act of 1965, as amended, 20 U.S.C. § 1087e.” (Id.).

   However, in light of coronavirus relief efforts, the United




                                      2
Case 8:20-cv-00342-VMC-CPT Document 21 Filed 05/26/20 Page 3 of 8 PageID 154




   States points out that the daily interest rate of $7.50 only

   applies through March 13, 2020. (Doc. # 16 at 2).

         The Department of Education referred the debt to the

   United   States   Department    of    Justice.   The   Department   of

   Justice then sent Matthies a demand letter on November 25,

   2019. (Doc. # 16-3). Thereafter, private counsel for the

   United States took over the collection efforts. Matthies

   responded on December 18, 2019, to counsel’s demand letter,

   arguing that the loan was discharged in 2006. (Doc. # 16-4).

         When the United States confirmed that Matthies’s request

   for discharge was denied in 2006, counsel for the United

   States sent Matthies a letter explaining this. (Doc. # 16-5

   at 2). That letter informed Matthies that she could reapply

   for a discharge based on permanent disability. (Id.). There

   is no evidence that Matthies reapplied for discharge.

         The United States then initiated this action seeking to

   recover the defaulted student loans on February 12, 2020.

   (Doc. # 1). Now, the United States seeks entry of summary

   judgment in its favor. The Motion is ripe for review.

   II.   Legal Standard

         Summary Judgment is appropriate “if the movant shows

   that there is no genuine dispute as to any material fact and

   the movant is entitled to judgment as a matter of law.”          Fed.


                                     3
Case 8:20-cv-00342-VMC-CPT Document 21 Filed 05/26/20 Page 4 of 8 PageID 155




   R. Civ. P. 56(a). A factual dispute alone is not enough to

   defeat a properly pled motion for summary judgment; only the

   existence of a genuine issue of material fact will preclude

   a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

   477 U.S. 242, 247-48 (1986).

         An issue is genuine if the evidence is such that a

   reasonable jury could return a verdict for the non-moving

   party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

   (11th Cir. 1996)(citing Hairston v. Gainesville Sun Publ’g

   Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

   it may affect the outcome of the suit under the governing

   law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

   1997). The moving party bears the initial burden of showing

   the court, by reference to materials on file, that there are

   no genuine issues of material fact that should be decided at

   trial. Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256,

   1260 (11th Cir. 2004)(citing Celotex Corp. v. Catrett, 477

   U.S. 317, 323 (1986)). “When a moving party has discharged

   its burden, the non-moving party must then ‘go beyond the

   pleadings,’ and by its own affidavits, or by ‘depositions,

   answers    to   interrogatories,      and   admissions   on   file,’

   designate specific facts showing that there is a genuine issue




                                     4
Case 8:20-cv-00342-VMC-CPT Document 21 Filed 05/26/20 Page 5 of 8 PageID 156




   for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

   593-94 (11th Cir. 1995)(citing Celotex, 477 U.S. at 324).

         If there is a conflict between the parties’ allegations

   or evidence, the non-moving party’s evidence is presumed to

   be true and all reasonable inferences must be drawn in the

   non-moving party’s favor. Shotz v. City of Plantation, Fla.,

   344 F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact

   finder evaluating the evidence could draw more than one

   inference from the facts, and if that inference introduces a

   genuine issue of material fact, the court should not grant

   summary judgment. Samples ex rel. Samples v. City of Atlanta,

   846 F.2d 1328, 1330 (11th Cir. 1988) (citing Augusta Iron &

   Steel Works, Inc. v. Emp’rs Ins. of Wausau, 835 F.2d 855, 856

   (11th Cir. 1988)).       However,    if   the       non-movant’s    response

   consists    of    nothing   “more       than    a     repetition    of   his

   conclusional     allegations,”      summary     judgment     is    not   only

   proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

   (11th Cir. 1981).

   III. Analysis

         “In a suit to enforce a promissory note, where the

   claimant    establishes,     through      pleadings,       exhibits,      and

   affidavits,      the   existence    of    the   note,     the     borrower’s

   default, and the amount due under the note, the claimant has


                                       5
Case 8:20-cv-00342-VMC-CPT Document 21 Filed 05/26/20 Page 6 of 8 PageID 157




   established a prima facie case.” United States v. Pelletier,

   No. 8:08–cv–2224–T–33EAJ, 2009 WL 800140, at *2 (M.D. Fla.

   Mar. 24, 2009). Specifically, “[t]o recover on a promissory

   note, the government must show (1) the defendant signed it,

   (2) the government is the present owner or holder, and (3)

   the note is in default.” United States v. Carter, 506 F. App’x

   853, 858 (11th Cir. 2013).

         “The   [United   States]   may   establish     the   prima   facie

   elements by producing the promissory note and certificate of

   indebtedness signed under penalty of perjury.” United States

   v. Hennigan, No. 6:13-cv-1609-Orl-31DAB, 2015 WL 2084729, at

   *7 (M.D. Fla. Apr. 30, 2015). The United States need not

   produce   the   original   promissory    note   to   recover   from   a

   defaulted student loan debtor. Carter, 506 F. App’x at 858.

   “The burden then shifts to the borrower to establish that the

   amount is not due and owing. In the absence of such proof,

   summary judgment in favor of the claimant is appropriate.”

   Pelletier, 2009 WL 800140, at *2 (citing United States v.

   Irby, 517 F.2d 1042, 1043 (5th Cir. 1975)).

         The United States has established its prima facie case

   by providing a copy of the promissory note signed by Matthies,

   and the Certificate of Indebtedness, in which the United

   States’ loan specialist states under penalty of perjury that


                                     6
Case 8:20-cv-00342-VMC-CPT Document 21 Filed 05/26/20 Page 7 of 8 PageID 158




   the United States is the current owner and holder of the note

   and that Matthies defaulted on the note. (Doc. ## 16-1, 16-

   2).

         Therefore, the burden is on Matthies to establish a

   genuine issue of material fact as to whether she owes the

   loan amount described by the United States.              “It is not

   sufficient for [Matthies] to merely allege non-liability;

   rather, [she] must produce specific and concrete evidence of

   the   nonexistence,    payment,   or   discharge    of   the   debt.”

   Hennigan, 2015 WL 2084729, at *9.

         Here, Matthies has not carried that burden. Although she

   emphasizes that she applied for a medical discharge of the

   debt in 2006 and that she believed the debt was discharged,

   Matthies presents no evidence supporting that the debt was

   discharged. (Doc. # 18). This is insufficient to create a

   genuine issue of material fact. Indeed, the United States has

   presented evidence establishing that Matthies’s 2006 request

   for discharge was denied. (Doc. # 16-5 at 5).

         Thus, summary judgment is appropriately granted in favor

   of the United States.

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:




                                     7
Case 8:20-cv-00342-VMC-CPT Document 21 Filed 05/26/20 Page 8 of 8 PageID 159




   (1)   The   United   States   of   America’s   Motion   for   Summary

         Judgment (Doc. # 16) is GRANTED.

   (2)   The Clerk is directed to enter judgment in favor of the

         United States of America and against Defendant Catherine

         N. Matthies in the amount of $50,188.14 in principal and

         $33,700.11 in interest as of December 23, 2019, plus

         interest from December 24, 2019, at the rate of 5.460%

         per annum on the principal balance due to March 13, 2020.

         Interest, whether contractual or statutory post-judgment

         interest, will not accrue again until October 1, 2020,

         due to the CARE Act. This judgment shall bear interest

         at the rate as prescribed by 28 U.S.C. § 1961, for which

         sum let execution issue.

   (3)   Once judgment has been entered, the Clerk is directed to

         CLOSE THE CASE.

         DONE and ORDERED in Chambers in Tampa, Florida, this

   26th day of May, 2020.




                                      8
